DETAILED ACTION
Drawings
The replacement drawings were received on 5/24/22; these drawings are accepted and overcome the previous objections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17: recites “wherein the base…has a fourth gripping structure”; however this language is confusing because no “first gripping structure” or “second gripping structure” is set forth in preceding claim 1 making it unclear what exactly is being claimed and how many gripping structures are required to be present to meet the claim. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, and 8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wistrand (US 5076299).
Claims 1 and 8: Wistrand discloses a hair styler (110, Fig 6) comprising: a top cover (114) that can include inclined walls (Col 5, 10-20) as illustrated in Figure 1 (Col 5, 10-20) thereby forming a funnel shaped body with a wide mouth (see Fig 1) and a narrow neck (see Figs 1 & 6) and integrally formed of a flexible material allowing it to be folded (see phantom lines 130, Fig 6) so it is pliable in response to an external force to alternate between an open configuration (see Fig 6) and a closed configuration (see Fig 5). The funnel body is radially defined with a plurality of segments (see annotations) having different diameters and slopes extending slantingly upwards from the narrow neck in the open configuration (see Fig 3; Col 5, 10-20). A roller body (see annotations) having a first end connected to the narrow neck of the top cover for winding hair therearound (see Fig 5); the top cover is flipped over by the external force (see phantom lines 130, Fig 6) to confine the hair within a space between the top cover and the roller body (see Fig 5). A base (118) is connected to a second end of the roller body opposite the first end of the roller body and this base acts as a flange of the roller body to stop the hair portion from escaping the space (see Fig 6). A temperature retaining structure (42; Col 4, 10-20) that is thermally conductive and capable of being heated (see Fig 13) is disposed inside the roller body (see Fig 2). The second segment is adjacent to the first segment and forms a first ridge (see annotations) creating a folding crease for the top cover to flip over (see Figs 3-5 & annotations); thereby securing the closure configuration in an arch configuration (see Figs 1-6; note applicant’s own “arch configuration” is simply one curve on the top cover when flipped the closed configuration which is illustrated by Wistrand, and so Wistrand discloses this feature in as much as applicant does) and the funnel body is additionally defined with a third segment adjacent to the second segment to form a second ridge that meets the base in the closure configuration to lock hair in the space (Col 5, 1-10; see Fig 6). 

    PNG
    media_image1.png
    318
    725
    media_image1.png
    Greyscale

Claim 2: the top cover after being folded/flipped over the roller body accommodates the base inside the flipped wide mouth (phantom lines 130, see Fig 6).
Claim 4: the plurality of segments are of different exterior slopes and the first segment is closer to the narrow neck with a smaller diameter and a smaller slope than the second segment that is less close to the narrow neck and is joined to the narrow neck by the first segment (see annotations). 
Claim 5: the top cover has at least one opening (127) in the funnel body (see Fig 6). 
Claim 6: the base has at least one central opening (140, Fig 6). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistrand (US 5076299) in view of James (US 8671957). 
Claims 7 and 14: Wistrand discloses the invention essentially as claimed except for the top cover including a gripper structure on outer and inner surfaces of the funnel body to provide additional friction. 
James, however, teaches a hair styler (10) comprising a top cover (14) including a funnel shaped body with a wide mouth and a narrow neck 912) opposite the top and formed of a flexible silicone material (Col 2, 45-62) allowing the funnel to be folded over the base of the hair curler and providing a first gripping structure (48) on the outer and inner surfaces of the funnel body (see Fig 1) in order to provide additional friction for gripping by hand and by the hair held therein (Col 3, 30-40). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair curler of Wistrand by providing the funnel body with gripping structures on the inner and outer surface of the funnel body in view of James in order to increase friction for gripping by hand and by the hair. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistrand (US 5076299) in view of Yoshinori (JPH05317118).
Claim 10: Wistrand discloses the roller body being hollow and the temperature retaining structure being embedded therein (see above rejection of claim 8) and indicates that this heating member can be formed from metal or other good heat retaining material and with a variety of cross-sectional shapes (Col 4, 15-20). Wistrand discloses the invention essentially as claimed except for the heating member taking the form of a metal coil heater. 
Yoshinori, however, discloses a hair curler (1) in the form of a hollow roller body housing an induction coil or “coil spring” (8) as the heating member in order to provide a more uniform heating of the curler in use [0008]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair curler of Wistrand to include a coil heater as prescribed by Yoshinori in order to allow for a more uniform heating of the curler and hair during use; a known desirable quality to avoid burning hair. 
Claim 11: the proposed combination is to provide the heating coil prescribed by Yoshinori as the heating element in the curler of Wistrand and Yoshinori discloses providing the coil heater with a higher coil density at its ends and a lower coil density at its middle (see Fig 1) [0008] in order to provide a more uniform heating of the curler in use [0008]. So modified Wistrand discloses the invention essentially as claimed except for reversing the coil density to have a higher density at the middle and a lower coil density at the ends. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reverse the varied coil density of Yoshinori by providing the curler of Wistrand with a higher coil density in the center and a lower coil density at the ends, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A). In the instant case if a user wished for the center of the curler to be warmer than the ends, it would be obvious to reverse the variable coil density taught by Yoshinori since Yoshinori states that this variable coil density does this exact thing. 
Claims 14-15, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistrand (US 5076299) in view of Albertoni (US 3301265).
Claims 14-15, 17, and 24: Wistrand discloses the invention essentially as claimed except for the roller body comprising a gripping structure on its outer surface in the form of spiral tracks and mini teeth with different lengths and this gripping structure being attached to a bottom surface of the base and all over the roller body. 
Albertoni, however, teaches providing bobbin-shaped hair curlers with a series of different mini teeth (6 & 6d) on an exterior of the roller body of the curler (see Figs 1 & 3) and on the base (see Figs 1 & 3) and these mini teeth can be provided in a spiral (see Fig 9) or in a concentric ring (see Figs 1 & 3) configuration on an exterior of the central roller body of the curler. These ring/spiral rows of bristles/mini-teeth define between the rows a “ring like track” or “spiral like tracks” and these bristles/mini-teeth can have different lengths or thicknesses (see Figs 8 & 10) in order to more firmly attach the device in the hair (Col 2, 4-20). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the curler of Wistrand by covering it in the mini teeth with the circular tracks prescribed by Albertoni in order to better retain the curler in a user’s hair during use. This would result in the bottom surface of the base also having a gripping structure to prevent the styler from slipping off hair easily and a gripping structure on an outer surface of the roller body. 
Claim 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistrand (US 5076299) in view of Junemann (US 20090194129).
Claim 18: Wistrand discloses the invention essentially as claimed except for the curler including a powdered thermochromic material so that the device changes color when heated thereby alerting a user when the device is hot and cold. 
Junemann, however, discloses a hair curler (1) that can include microencapsulated thermochromic materials [0013] in order to visually alert a user when the device is hot [0011]. Junemann teaches it is known to provide thermochromic materials in microencapsulated or powdered form embedded in the hair curler when manufacturing a curler in order to allow the curler to visibly change color depending on whether the curler is hot or cold [0011-0013] thereby providing a built-in safety system to prevent a user from burning themselves when the curler is still hot. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the curler of Wistrand by providing the curler of a material with thermochromic microencapsulated particles embedded in the curler as taught by Junemann in order to enable a user to see when the curler is still hot without touching the curler directly. 
Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive.
Applicant argues that Wistrand fails to teach “the funnel body is folded in response to an external force to bend the first segment, the first ridge, and the second segment to form an arched shape”; this argument is not persuasive at least because these exact limitations are not present in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, applicant’s own disclosure illustrates that the funnel body is bent over its connection to the narrow neck and not about the ridge or around the ridge (107). See applicant’s Figure 5 copied below, which illustrate that the funnel body hinges around its connection to the narrow neck and not around the ridge 107, so Wistrand teaches this and so Wistrand would teach these limitations in as much as applicant.  

    PNG
    media_image2.png
    274
    575
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772